Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,2,4,6,7,9 and 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140101299 A1; CHEREL; THOMAS et al. (hereinafter Cherel).
Regarding claim 1, Cherel teaches A multi-tenant data isolation method, wherein the method is applied to a software as a service (SaaS) application server, the SaaS application server comprises a service control layer and a service layer, and the method comprises: (Cherel [0014] FIG. 3 depicts exemplary abstraction model layers of a cloud computing environment configured according to an embodiment of the present disclosure; [0023] Cloud characteristics may include: on-demand self-service; broad network access; resource pooling; rapid elasticity; and measured service. Cloud service models may include: software as a service ( SaaS); [0026] In an SaaS model the capability provided to the consumer is to use applications of a provider that are running on a cloud infrastructure. The applications receiving, by the service control layer, a data operation request sent by a tenant client, wherein the data operation request comprises an identifier of a first tenant; ( Cherel [0008] A technique for selecting an information service implementation includes receiving a service request that includes a tenant identifier that uniquely identifies a calling tenant. Transformation logic to service the service request is selected based on the received tenant identifier. One or more data sources and one or more data targets are selected for the service request based on sending, by the service control layer, the identifier of the first tenant to the service layer; (Cherel [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the tenant ID in a data source/target specific fashion. For example, an RDBMS source might require an extra WHERE clause in a structured query language (SQL) statement in order to select tenant specific data. As another example, a different data source may require access to a completely determining, by the service layer according to a preset rule, that the data operation request is to perform a data operation on data storage space corresponding to the identifier of the first tenant; and performing, by the service layer, the data operation on the data storage space corresponding to the identifier of the first tenant. (Cherel  [0045] Information services are one of the cornerstones of information technology (IT) infrastructures. In general, information services may be defined as the layer of a service oriented architecture (SOA) that provides an application access to information, while hiding the details of the underlying data store (so the data store can evolve and change without requiring the application to change and the application can provide the services, as needed), and allows a service provider to enforce policies (e.g., business integrity policies and security policies) at a layer that is consistent with the business view of the data. The 
Corresponding product claim 6 is rejected similarly as claim 1 above. Additional Limitations: computer readable medium capable of reading and executing instructions (Cherel [FIG.1] shows corresponding processor with memory   [0018] The illustrative embodiments provide a method, a data processing system, and a computer program product (embodied in a computer-readable storage medium) for implementing information services with tenant specific service level agreements in cloud computing environments. [32-36] further elaborate on the CRM abilities of the system)
Corresponding system claim 11 is rejected similarly as claim 1 above. Additional Limitations: Device with processor(s) and memory (Cherel [FIG.1] shows corresponding processor with memory )
Regarding claim 2, Cherel teaches The method according to claim 1, wherein the preset rule comprises a data operation request for which tenants need to be treated respectively. (Cherel [0045] Information services are one of the cornerstones of information technology (IT) infrastructures. In general, information services may be defined as the layer of a service oriented architecture (SOA) that provides an application access to information, while hiding the details of the underlying data store (so the data store can evolve and change without requiring the application to change and the application can provide the services, as needed), and allows a service provider to enforce policies (e.g., business integrity policies and security policies) at a layer that is consistent with the business view of the data. The demand for processing larger data volumes within smaller processing windows increases the operational cost of information services. To address the increasing operational cost of information services, cloud computing has been devised to offer the ability to share infrastructure cost among multiple consumers or tenants. According to one aspect of the present disclosure, a server is configured to check tenant identifiers (IDs) when requests for information services are received and route the tenant requests to an agent based on the tenant IDs. In various embodiments, the agent is configured to implement tenant specific service level agreements (SLAs) in selecting transformation logic and data sources/targets to be utilized in servicing the tenant requests. [0059]deploy/migrate workload dynamically to one or more other servers within cloud computing environment 400 to meet tenant specific SLAs. Management server 402 is configured to receive service requests from tenant 420 and route the service requests to an agent (e.g., based on a tenant ID) that selects transformation logic and data sources/targets to service the request (e.g., by routing service requests to one of VMs 405, 407, and 409 for service) based on the tenant 
Corresponding product claim 7 is rejected similarly as claim 2 above
Regarding claim 4, Cherel teaches The method according to claim 1, wherein an application programming interface (API) corresponding to the data operation is defined in a metadata manner. (Cherel [0060] management server 402 provides an interface to receive service requests from tenants 420A, 420B, and 420C and to 
Corresponding product claim 9 is rejected similarly as claim 4 above
Regarding claim 12, Cherel teaches The method according to claim 1, further comprising: using a data access layer between the service layer and a database, for data connection and database processing and as middleware for data processing and database operations; wherein the database manages database objects, and performs data organization, user management and security check of the data storage space. (Cherel [0014] FIG. 3 depicts exemplary abstraction model layers of a cloud computing environment configured according to an embodiment of the present disclosure; [0023] Cloud characteristics may include: on-demand self-service; broad network access; resource pooling; rapid elasticity; and measured service. Cloud service models may include: software as a service ( SaaS); [0026] In an SaaS model the capability provided to the consumer is to use applications of a provider that are running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail). In the SaaS model, the consumer 
Corresponding system claim 14 is rejected similarly as claim 12 above
Regarding claim 13, Cherel teaches The method according to claim 12, further comprising: sending, by the service control layer, the identifier of the first tenant to the data access layer in addition to sending the identifier of the first tenant to the service layer. (Cherel [0064] In a typical implementation, the infrastructure is flexible in the selection of where the tenant ID is derived (e.g., caller identity, service request payload, or service request context) and is able to propagate the information to the information service provider. For example, the 
Corresponding system claim 15 is rejected similarly as claim 13 above.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of US 20040186832 A1; Jardin, Cary A. (hereinafter Jardin). 
Regarding claim 3, Cherel teaches The method according to claim 1, wherein the performing, by the service layer, the data operation on the data storage space corresponding to the identifier of the first tenant comprises: … determining, based on a mapping relationship between a tenant identifier and data storage space, the data storage space corresponding to the identifier of the first tenant, reading target data from the data storage space corresponding to the identifier of the first tenant, (Cherel  [0065] Once the tenant has been properly identified by the infrastructure, the appropriate transformation logic is dynamically selected at runtime (i.e., at the time the information service request is received). For example, with reference to FIG. 4 an appropriate one of VMs 405, 407, and 409, may be selected by an agent (not separately shown) of VMM 401 to service a received service request based on a tenant ID associated with the received service request. In various embodiments, the infrastructure is configured to provide a flexible and dynamic mapping mechanism between tenant IDs and information service implementations. In at least one embodiment, an administrator can change the mapping through a comprehensive user interface and any changes may then be taken into account at runtime. For example, the actual transformation logic selection process can use a simple factory based mechanism to a more complex pooling mechanism. In general, pooling mechanisms can also be used to configure and handle traditional availability and scalability SLA constraints. [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be used to authenticate a user with a data source/target. In one or more embodiments, an infrastructure provides maximum flexibility in the data sources and data targets selection by: properly propagating a tenant ID through the various information service layers; and correctly mapping the determining an operation type of the data operation; (Jardin [0112] FIG. 9 is a flowchart illustrating a database command process 1000 which can be performed by the table distribution processing module 624 shown in FIG. 6. The database command process 1000 processes database commands, for example, read and write commands, and initiates the execution of the commands. The database command process 1000 begins at a start block 1010. The database command process 1000 continues to a block 1020 where the table distribution processing module 624 receives the incoming database commands and identifies the database command and the associated data. The database command process 1000 continues to a decision block 1030 where the table distribution processing module 624 determines whether the incoming database command is a read command or a write command, as the processing of the database commands varies based on the type of command. )								and if the operation type is a read operation, and replacing the read original data of the read operation with the target data; (Jardin [0116] If the table distribution processing module 624 determines at the decision block 1030 that the database command is a read command such as a query, the database command process 1000 continues to a decision block 1060 where the table distribution processing module 624 determines whether the read command is for a single set query or a multiple set query. If the table distribution processing module 624 determines at the decision block 1060 that the read command is for a single set query, the database command process 1000 continues to a block 1070 where the table distribution processing module 624 processes the single set query. A single set query command is a query that involves accessing only a single database table to perform the query. For example, an example of a single set query is to return all occurrences of the last name "Jones" in a customer list database table. To perform such a query command, only a single database table, the customer list table, needs to be accessed and compared.  [0117] If the table distribution processing module 624 determines at the decision block 1060 that the read command is for a multiple set read, the database command process 1000 continues ...)							or if the operation type is a write operation, determining, based on the mapping relationship between the tenant identifier and the data storage space, the data storage space corresponding to the identifier of the first tenant, and writing target data of the write operation into the data storage space corresponding to the first tenant. (Jardin [0113] If the table distribution processing module 624 determines at the decision block 1030 that the database 
Corresponding product claim 8 is rejected similarly as claim 3 above
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cherel in view of US 20160283275 A1; Li; Yong et al. (hereinafter Li)
Regarding claim 5, Cherel teaches The method according to claim 1, wherein before the receiving, by the service control layer, the data operation request sent by the tenant client, the method further comprises: receiving, by the service control layer, … by the service control layer in a mapping relationship between a tenant identifier and data storage space (Cherel  [0065] Once the tenant has been properly identified by the infrastructure, the appropriate transformation logic is dynamically selected at runtime (i.e., at the time the information service request is received). For example, with reference to FIG. 4 an appropriate one of VMs 405, 407, and 409, may be selected by an agent (not separately shown) of VMM 401 to service a received service request based on a tenant ID associated with the received service request. In various embodiments, the infrastructure is configured to provide a flexible and dynamic mapping mechanism between tenant IDs and information service implementations. In at least one embodiment, an administrator can change the mapping through a comprehensive user interface and any changes may then be taken into account at runtime. For example, the actual transformation logic selection process can use a simple factory based mechanism to a more complex pooling mechanism. In general, pooling mechanisms can also be used to configure and handle traditional availability and scalability SLA constraints.    [0067] Tenant identification can mean different things for different data sources and targets. Tenant identification may identify: a specific database or schema; the value of a specific column in a table; or a user ID may be receiving, by the service control layer, a registration request sent by the tenant client, wherein the registration request carries data of the first tenant determining, by the service control layer, the identifier of the first tenant based on the registration request; (Li [0057] Deployment program 122 receives a tenant registration request (202). In the exemplary embodiment, deployment program 122 receives a tenant registration request from a client via a allocating, by the service control layer, the data storage space corresponding to the identifier of the first tenant to the first tenant, wherein the data storage space corresponding to the identifier of the first tenant is used to store the data of the first tenant; (Li  [0004] The method includes and storing, by the service control layer in a mapping relationship between a tenant identifier and data storage space, the identifier of the first tenant and the data storage space corresponding to the identifier of the first tenant. (Li  [0004] The method includes determining, by one or more computer processors, one or more resource pools supporting a second tenant service plan based at least in part, on an association between the tenant ID and the plan ID.[0048] In the exemplary embodiment, persistence database 114 is a conventional persistence database for storing information (i.e., state). In the exemplary embodiment, deployment program 122 of pool manager 108 stores pool information, service plan information, and tenant information within persistence database 114 in one or more designated tables, such as pool table 126, service table 128, and tenant table 130, respectively.   [0061] Deployment program 122 inserts the tenant ID and the plan ID into the tenant table (208). In the exemplary embodiment, deployment program 122 inserts the tenant ID and the plan ID for the newly created tenant into the tenant table by storing a tenant ID and plan ID association, such as, into the tenant table, such as tenant table 130 of persistence database 114. In another embodiment, the tenant ID and plan ID association may be stored in one or more additional databases, such as metadata repository 120. In yet another embodiment, the tenant ID and plan ID association may be stored on one or more additional servers, where the one or more additional servers may be one or more virtual machine instances. For example, deployment program 122 may store a tenant ID and plan ID association in a single shared system wide record on a server, such as single share 
Corresponding product claim 10 is rejected similarly as claim 5 above
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered
35 USC § 103: 
Regarding Applicant’s Argument (pages 7-8): “Claims 1, 2, 4, 6, 7, 9 and 11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US 20140101299 Al; CHEREL; THOMAS et al. (hereinafter Cherel). This rejection is overcome in view of the following. Claim 1 recites: receiving, by the service control layer, a data operation request sent by a tenant client, wherein the data operation request comprises an identifier of a first tenant; sending, by the service control layer, the identifier of the first tenant to the service layer; determining, by the service layer according to a preset rule, that the data operation request is to perform a data operation on data storage space corresponding to the identifier of the first tenant; and performing, by the service layer, the data operation on the data storage space corresponding to the identifier of the first tenant. As set forth in para. 0070 of the application as originally filed, when the service control layer receives the data operation request that is sent by the tenant client and that includes the identifier of the first tenants, the service control Examiner’s response:
Regarding Applicant’s Argument (pages 8-9): “Claim 3 recites "reading target data from the data storage space corresponding to the identifier of the first tenant, and replacing the read original data of the read operation with the target data". This results in avoiding data of different tenants in shared data storage space from interfering with each other as explained in para. 0063. On page 15 of the Office Action, the examiner refers to para. 0116 and 0117 of Jardin and simply copies portions of those paragraphs. However, the Examiner does not explain how or why Jardin modifies original of the read operation to the target data. Claim 8 is deemed to be allowable for similar reasons as set forth above regarding claim 3. Claims 5 and 10 depend from corresponding independent claims 1 and 6, and are deemed to be allowable for at least the foregoing reasons regarding the allowability of claims 1 and 6. Based on the foregoing, this rejection is respectfully requested to be withdrawn.” Examiner’s response:- The Examiner respectfully disagrees with the applicant. It is important to note that this rejection is one of obviousness and not one of anticipation, hence elements from one art can be combined into a foundation of another separate art. Jardin is brought into the rejection to help teach determining the type of an operation (Para. 112 and FIG. 9) and then modifying the corresponding data in the flow (para. 116 & 117). Jardin also teaches performing a corresponding action if the it is determined the action is a write operation (para. 113 & 114). Jardin's motivation is to increase the 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183